DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-36, 38-42, 47-54 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taghavi Nasrabadi et al. (US Pub. 2012/0236971) in view of Lee et al. (US Pub. 2012/0218982)
Regarding claims 31 and 52, Taghavi Nasrabadi teaches an apparatus, comprising: a memory (206 in Figure 2); and logic, at least a portion of which is in hardware coupled with the memory, the logic to generate a preamble in a physical protocol data unit (PPDU) to transmit by a transmitter via a wireless channel of a below 1 GHz frequency band (“sub-1 GHz band” in [0039]), the PPDU to comprise a short training field (STF) (704 in Figure 7), a long training field (LTF) (706 in Figure 7); and a signal field (708 in Figure 7), the signal field to comprise a space-time block coding (STBC) field having a one-bit length (“Space Time Block Coding” using 1 bit in Table 2 in [0127]).  Taghavi Nasrabadi, however, does not teach the signal field including a bandwidth (BW) field having a two-bit length, a short guard interval 
Regarding claim 32, Taghavi Nasrabadi teaches a transmitter (210 in Figure 2).
Regarding claim 33, Taghavi Nasrabadi teaches one or more additional LTFs (“Additional Long Training Fields” 816b in Figure 8B) following the signal field (808b in Figure 8B).
Regarding claim 34, Taghavi Nasrabadi teaches the STBC field to comprise the space-time block coding (STBC) parameter to designate whether space-time block coding is implemented (“Space Time Block Coding” entry in Table 2 in [0127]).
Regarding claims 35 and 53, Lee teaches the BW field to comprise a BW parameter to designate a bandwidth of the PPDU (see Bandwidth field in Table 2 in [0092]).
Regarding claims 36 and 54, Lee teaches the BW parameter to designate a bandwidth comprising one of: 20 MHz, 40 MHz, 80 MHz, and 160 MHz (see Bandwidth field in Table 2 in [0092]) 
Regarding claims 38 and 56, Lee teaches signal field to comprise a short guard interval parameter to comprise one bit used (see B0 bit in Short GI field in Table 2 in [0092]).
Regarding claim 39, Lee teaches the signal field to comprise a coding parameter to designate whether binary convolutional coding (BCC) or low density parity check (LDPC) is used (see Coding field in Table 2 in [0092]).
Regarding claim 40, Taghavi Nasrabadi teaches the signal field to comprise a modulation and coding scheme (MCS) parameter to designate a modulation format and a coding rate (“Modulation Coding Scheme (MCS)” entry in Table 2 in [0127]).
Regarding claim 41, Taghavi Nasrabadi teaches the MCS parameter to designate a modulation format comprising one of: binary phase-shift keying (BPSK); quadrature p hase-shift keying (QPSK); 16-point constellation quadrature amplitude modulation (16-QAM); 64-point constellation quadrature amplitude modulation (64-QAM); and 256-point constellation quadrature amplitude modulation (256-QAM) [0111].
Regarding claim 42, Taghavi Nasrabadi teaches the MCS parameter designating a BPSK modulation format and a coding rate of 1/2 [0111].
Regarding claim 47, Taghavi Nasrabadi teaches the signal field to comprise a cyclic redundancy check (CRC) parameter to designate a CRC for the signal field (“CRC” entry in Table 2 in [0127]).
Regarding claim 48, Lee teaches the signal field to comprise a tail parameter to designate an end of the preamble (see Tail field in Table 2 in [0092]).
Regarding claim 49, Lee teaches the tail parameter to comprise six bits (see Tail field in Table 2 in [0092]).
Regarding claim 50, Taghavi Nasrabadi teaches a processor (204 in Figure 2).
.
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taghavi Nasrabadi et al. in view of Lee et al. and further in view of Koo et al. (US Pub. 2007/0183523).
Regarding claim 43, Taghavi Nasrabadi in view of Lee teaches the limitations in claim 40 as shown above.  Taghavi Nasrabadi in view of Lee, however, does not teach the MCS parameter designating a 256-QAM modulation format and a coding rate of 3/4.  Koo teaches the MCS parameter designating a 256-QAM modulation format and a coding rate of 3/4 (Table 1 in [0058]).  It would have been obvious to one skilled in the art to modify Taghavi Nasrabadi in view of Lee to have the MCS parameter designating a 256-QAM modulation format and a coding rate of 3/4 as taught by Koo in order to achieve different potential data rates [0058]. 
Claim 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taghavi Nasrabadi et al. in view of Lee et al. and further in view of Erceg et al. (US Pub. 2011/0032875).
Regarding claim 44, Taghavi Nasrabadi in view of Lee teaches the limitations in cliam 31 as shown above.  Taghavi Nasrabadi in view of Lee, however, does not teach the signal field to comprise an aggregation parameter to designate whether medium access control protocol data unit (MPDU) aggregation is mandated.  Erceg teaches the signal field to comprise an aggregation parameter to designate whether medium access control protocol data unit (MPDU) aggregation is mandated (see aggregation field in Figure 20 and A-MPDU in [0162]).  It would have been obvious to one skilled in the art to modify Taghavi Nasrabadi in view of Lee to have the signal field to comprise an aggregation parameter to designate whether medium access control protocol data unit (MPDU) aggregation is mandated as taught by Erceg in order to signal whether the packet contains an A-MPDU or not [0162].   
Regarding claim 45, Erceg teaches the aggregation parameter to comprise one bit (see aggregation field in Figure 20).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 11/30/2020, with respect to the rejection(s) of claims 31-36, 38-54 and 56 under 35 U.S.C. 103 have been fully considered and are persuasive.  The examiner agrees that the support for a SIG field including a short guard interval field or a coding field to designate whether to use binary convolutional coding (BCC) or low density parity check coding (LDPC) in Taghavi Nasrabadi is not entitled to a priority of March 4, 2011 or April 3, 2011.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art, Lee et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414